EXHIBIT 10.3

SECOND AMENDMENT TO INDUSTRIAL BUILDING LEASE
THIS SECOND AMENDMENT TO INDUSTRIAL BUILDING LEASE (''Second Amendment'') is
made and entered into this 18th day of April, 2014, by and between Bedford
Village, S.A., a Panamanian corporation, doing business as Bedford Village,
S.A., Inc. (''Landlord''), and Owens Corning Sales, LLC, a Delaware limited
liability company, successor in interest to Owens Corning (''Tenant'') pursuant
to the following terms and conditions.
RECITALS
WHEREAS, the parties entered into that certain Industrial Building Lease dated
September 2, 1999; as amended by that certain First Amendment to Lease dated
March 31, 2009 (collectively, the ''Lease'') regarding Tenant's occupation of
the premises located at 4535 Enterprise Drive, Concord, North Carolina 28027.
WHEREAS, the Landlord and Tenant desire to amend the Lease as further provided
for in this Second Amendment.
NOW, THEREFORE , in consideration of the covenants, conditions, promises,
agreements, and stipulations hereinafter provided, and for other valuable
consideration, the receipt of which the parties hereto acknowledge, Landlord and
Tenant do hereby mutually agree that the Lease is hereby amended on the terms
and conditions provided for in this Amendment:
1.Capitalized terms used herein but not defined herein shall have the meanings
given to them in the Lease.
2.Primary Term. The first sentence of the second paragraph of the Lease shall be
deleted in its entirety and replaced with the following:
''TO HAVE AND TO HOLD the Premises, for the term of Twenty-Five (25) years
beginning on January 1, 2000 (the ''Commencement Date''), and ending on December
31, 2024 (the ''Termination Date''), unless sooner terminated as provided in
this Lease (the ''Primary Term'')."
3.Base Rent. Article II. Rent, Section 2.1 Base Rent of the Lease is hereby
amended by the addition of the following at the end of Section 2. 1:
''Commencing on January 1, 20 15 and continuing through the remainder of the
Primary Term, Base Rent shall be in the amount of $29,325.00 per month with an
annual increase of two percent (2%) on the first day of January during each
calendar year of the Primary Tenn."
4.Real Estate Taxes/Assessments. Article II, Section 2.3 Real Estate Taxes and
Assessments of the Lease is hereby amended by:
(a)the deletion of the following sentence from Section 2.3:
''Tenant shall also pay directly to the International Business Park Association,
Inc. annual and special assessments as they become due, which are currently
$95.00 per acre per year, due and payable quarterly.''
(b)the addition of the following sentence to the end of Section 2.3:
''Landlord will pay all annual and special assessments associated with the
Premises assessed by the International Business Park Association, Inc. Tenant
shall reimburse the Landlord within thirty (30) days of Landlord 's invoicing of
Tenant for such annual and special assessments paid by Landlord. In the event
the Tenant fails to reimburse the Landlord on or before the due date provided
for in the preceding sentence, Landlord shall also be entitled to interest on
the unreimbursed amount at the Wall Street Journal prime rate plus 5% per annum
until such reimbursement is received by the Landlord."
(c)the addition of the following sentence to the end of Section 2.3:
''If Tenant fails to pay any such taxes or assessments when due, then, Tenant
will be responsible for and will pay to Landlord, upon demand, all fines,
penalties, interest and costs that may be added thereto by or otherwise payable
to the taxing authority for the non-payment or late payment thereof. In
addition, if Tenant fails to pay any such taxes or assessments on or before the
date required herein, then Landlord has the option, but not the obligation, to
pay such taxes to the taxing authority, provided, however, that Landlord will
have no obligation to pay such taxes to the taxing authority and will not be
liable to Tenant or any other person or entity for any failure to do so. Neither
Landlord 's payment of such taxes to the taxing authority nor its failure to do
so will relieve Tenant of its obligation to pay the amount of such taxes
(together with interest payable hereunder and fines, penalties, interest, and
costs paid to the taxing authority) or shall     constitute a waiver of
Landlord's right to exercise any of its rights or remedies provided herein for
Tenant's default in failing to pay such taxes when due if that failure continues
beyond the period for notice and cure as hereafter set forth. In the event the
Tenant fails to reimburse the Landlord, upon demand, for any taxes or
assessments paid by the Landlord on behalf of the Tenant, Landlord shall also be
entitled to interest on the unreimbursed amount at the Wall Street Journal prime
rate plus 5% per annum until such reimbursement is received by the Landlord. ''

1

--------------------------------------------------------------------------------



5.Repair s and Maintenance.    Article III, Section 3.2, Repairs and Maintenance
of the Lease is hereby amended by the deletion in its entirety of the first
sentence of Section 3.2 and replacement with the following:
''Landlord shall provide all repairs and/or replacements to the roof, roof
membrane, and structural portions of walls except those repairs and/or
replacements necessitated by the acts or omissions of Tenant, its agents,
employees, independent contractors or invitees.''
6.International Business Park. Article IV, Section 4.7, Tenant's Maintenance and
Repairs of Premises of the Lease, is hereby amended by the deletion of the
reference to ''Industrial Business Park'' and replacement with the words
''International Business Park''.
7.General Public Liability Insurance. Article VIII, Section 8.2, General Public
Liability Insurance, subsection (a) of the Lease is hereby amended by the
deletion of the reference to the coverage amount of ''One Million Dollars and
00/100 ($1,000,000.00) and replacement with the coverage amount of ''Two Million
Dollars and 00/100 ($2,000,000.00).
8.Prime Rate. Article X, Default By Tenant, is hereby amended by the deletion of
the reference to ''First Union National Bank'' and replacement with the words
''Wall Street Journal''.
9.Holding Over. Article XI, Holding Over of the Lease, is amended by the
addition of the following sentence to the end of Article XI:
''Notwithstanding the foregoing, provided the Tenant is not in default under the
Lease, unless Landlord has executed a written lease agreement with another
tenant for the other tenant 's occupation of the Premises, Tenant shall be
entitled to holdover and continue occupying the Premises on the same terms and
conditions provided for in the Lease on a month to month basis; provided, that,
during such holding over period, either the Landlord or the Tenant may terminate
such holding over for any reason whatsoever upon thirty (30) days advance
written notice to the other."
10.Option to Renew Term. Article XIII, Option to Renew Term of the Lease is
hereby deleted in its entirety and replaced with the following:
''Provided the Tenant is not in default under this Lease, the Tenant shall have
the right and option to renew and extend the term of this Lease for one (1)
extended term of five (5) years (the ''Extended Term'') which shall commence on
January 1, 2025 and shall terminate on December 31, 2029, upon the same terms
and conditions provided for in the Lease except the Base Rent which shall be
determined as set forth herein below. Provided the Tenant is not in default
under this Lease and provided the Tenant has exercised its option for the
Extended Term, the Tenant shall have the right and option to a second renewal
and extension of the term of this Lease for one (1) additional extended term of
five (5) years (the ''Second Extended Term'') which shall commence on January 1,
2030 and shall terminate on December 31, 2034, upon the same terms and
conditions provided for in the Lease except the Base Rent which shall be
determined as set forth herein below. Tenant shall exercise its right to lease
the Premises for the Extended Term and the Second Extended Term by giving
written notice of such exercise to Landlord at least two hundred seventy (270)
days prior to the beginning of the Extended Term or Second Extended Term, as
applicable, provided Tenant shall not lose any option to either the Extended
Term or the Second Extended Term unless and until Tenant has had at least ten
(10) days following receipt of written notice from Landlord of the expiration of
such option to the Extended Term or the Second Extended Term. Reference to the
''term'' of this Lease shall include the Extended Term and the Second Extended
Term, as applicable. Base Rent for the Extended Term and the Second Extended
Term shall be determined by an appraisal to be performed by a mutually selected
and qualified appraiser licensed by the State of North Carolina having a
designation comparable to the current M.A.I. standard who shall render a fair
market/rental value. In the event that the Landlord and Tenant cannot agree on
the selection of an appraiser, or a fair rental value each shall select one
appraiser and the two so chosen shall select a third appraiser. The three
appraisers shall arrive at a single fair rental value by average, majority vote
or such other method as the appraisers determine. The appraisal process shall be
commenced in sufficient time so that it will be    completed no later than
ninety (90) days prior to the expiration of the then applicable term. The costs
of the initial appraisal(s) shall be paid by Tenant. The Landlord and the Tenant
shall each pay for its respective second appraiser and the cost of the third
appraiser, if necessary, shall be shared equally by Landlord and Tenant.
Notwithstanding the foregoing, Landlord and Tenant acknowledge and agree that
the Base Rent for the Extended Period shall not exceed 105% of the Base Rent
applicable during the last month of the Primary Term."
11.Brokerage Commission. Article XVI, Section 16.11 Brokerage Claims of the
Lease is hereby amended by the addition of the following to the end of Section
16.11:
''Jones Lang LaSalle has been retained by Tenant as its exclusive real estate
broker. Landlord agrees to pay Jones Lang LaSalle a commission equal to: (i) 3%
of the Base Rent for calendar years 2015, 2016, 2017, 2018 and 2019 of the
Primary Term and (ii) 2% of the Base Rent for calendar years 2020, 2021, 2022,
2023 and 2024 of the Primary Term. Tenant hereby represents and warrants to
Landlord that Jones Lang LaSalle (the ''Tenant Broker'') is the sole broker
entitled to a brokerage commission in connection with Tenant's execution of this
Second Amendment, and Tenant hereby indemnifies and holds harmless the Landlord
from any and all claims of any other broker other than Tenant's Broker for a
brokerage commission in connection with this Second Amendment. Tenant further
represents and warrants to Landlord that Tenant is no longer represented by
Fischer and Company and that no further

2

--------------------------------------------------------------------------------



commissions are owed by the Landlord to Fischer and Company under the Lease.
Tenant hereby indemnifies and holds harmless the Landlord from any and all
claims of Fischer and Company for any additional brokerage commission in
connection with the Lease."
12.Landlord's Work. The Lease is hereby amended by the addition of Article XVI,
Section 16.17 Landlord Work as follows:
''16.17 Landlord's Work. In connection with the Second Amendment, the Landlord
shall, at its sole cost and expense, perform or cause to be performed the
repairs and improvements identified on Exhibit F Landlord Work attached hereto
and within the time periods specified for each item identified on Exhibit F.
13.Indemnification. The Lease is hereby amended by the addition of Article XVI,
Section 16.18 Indemnification as follows:
''16.18 Indemnification.
(a)    Tenant hereby agrees to indemnify, hold harmless and defend Landlord, its
property manager or operator, invitees, officers, agents and/or shareholders as
well as their respective shareholders, directors, officers, members,
partners,    employees, and agents (collectively, with respect to this Section
16.18, the ''Landlord Indemnified Party'') from and against any and all
liability, loss, damages, expenses, costs of action, suits, interest fines,
penalties, claims, and judgments, together with reasonable attorney's fees and
all other reasonable litigation expenses, investigatory fees and out-of-pocket
costs incurred as a direct result of claims or losses incurred by any Landlord
Indemnified Party as a consequence of injury, death, or damage, or claim of
injury , death, or damage, to person or property, as applicable, during the term
of this Lease, attributable to any and all    acts or omissions, including but
not limited to, the intentional acts, recklessness, carelessness, or negligence
of Tenant and/or its employees, servants, guests, invitees, licensees, vendors,
customers, concessionaires, tenants, property manager or operator, or agents,
and arising in whole or in part, from the use of the Premises by Tenant, but
specifically excluding any loss, cost, damage, or injury to the extent arising
from the negligence or willful misconduct of a Landlord Indemnified Party.
(b)    Landlord hereby agrees to indemnify, hold harmless and defend Tenant, its
invitees, officers, agents and/or shareholders as well as their respective
shareholders, directors, officers, members, partners, employees, and agents
(collectively, with respect to this Section 16.18, the ''Tenant Indemnified
Party'') from and against any and all liability, loss, damages, expenses, costs
of action, suits, interest fines, penalties, claims, and judgments, together
with reasonable attorney 's fees and all other reasonable litigation expenses,
investigatory fees and out-of-pocket costs incurred as a direct result of claims
or losses incurred by any Tenant Indemnified Party as a consequence of injury,
death, or damage, or claim of injury, death, or damage, to person or property,
as applicable, during the term of this Lease, attributable to any and all acts
or omissions, including but not limited to, the negligence or willful misconduct
of Landlord and/or its employees, or agents, on the Premises, but specifically
excluding any loss, cost, damage, or injury to the extent arising from the
negligence or willful misconduct of a Tenant Indemnified Party.
(c)    Nothing contained in this Section 16.18 shall be construed to alter the
parties obligations pursuant to Article XV of this Lease.''
14.Sale of Premises. The Lease is hereby amended by the addition of Article XVI,
Section 16.19 Sale of Premises as follows:
"16.19 Sale of Premises. During the term of the Lease, if Landlord intends to
sell the Premises in an outright sale to an unrelated third party, then Landlord
agrees to notify Tenant in writing of its intent to sell. The preceding is
solely intended to provide notification to the Tenant and nothing in this
Section 16.19 shall be interpreted as creating any right of first refusal or
option for the benefit of the Tenant. Furthermore, any failure of the Landlord
to provide such written notice to the Tenant shall not be interpreted to be a
Landlord default under this Lease or prohibit the Landlord from proceeding with
such sale of the Premises to a third party."
15.Affirmation. Except for as amended by this Second Amendment, the Lease
remains in full force and effect.
16.Headings. The headings used in this Second Amendment are intended principally
for convenience and shall not, by themselves, determine the parties’ rights and
obligations.
17.Counterparts. This Second Amendment may be signed by different parties hereto
in counterparts with the same effect as if the signatures to each counterpart
were upon a single instrument. All counterparts shall be deemed an original of
this Second Amendment.
18.Inconsistencies. If there are any inconsistencies between the terms of this
Second Amendment and the Lease, the terms of this Second Amendment shall
control.
19.Applicable Law. This Amendment shall be construed and enforced in accordance
with the internal laws of the State of North Carolina.


[SIGNATURES ON THE FOLLOWING PAGE]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed multiple counterparts of
this Second Amendment to Lease, each of which shall be deemed an original
thereof, as of the day and year first above written.
 
The Bedford Village S.A.
 
 
Owens Corning Sales, LLC
 
 
 
 
 
By:
/s/ John C. Cheng
 
By:
/s/ John Christy
Name:
John C. Cheng
 
Name:
John Christy
Title:
President
 
Title:
Secretary, Owens Corning Sales, LLC
Date:
April 22, 2014
 
Date:
April 18, 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




4